Walker J.
There is no repugnancy, in the charter of a fire company which exempts the individual members of the company from ‘jury duty, to Section 45, Article 12 of the Constitution of 1869.
The decision of this case may be referred to the opinion of this court in Tadlock v. Eccles, 20 Texas, 792. The case of Gould v. the City of San Antonio, is not in conflict with this opinion. The Constitution requires that every Act of the Legislature shall embrace but one object, and that shall be expressed in the title. There was but one object contained in the Act incorporating Protection Fire Company No. 1, viz.: to create a fire company with a certain privilege to its members. *85Had the Act provided that the City of Houston might convert this fire company into a‘banking or insurance company, subscribing stock, and levying taxes upon the people, for the purpose of raising money to pay for the stock, or, had it been necessary to raise money by taxation or loan, to the support of the fire company, and the charter had provided for any or all of these things, it would have been in violation of the Constitution.
But, regarding the charter of the fire company as a contract, then it becomes a doubtful question, one which, however, has been decided in the negative by the Supreme Court of the United States, whether the people, by the adoption of an organic law, could take away the vested rights of the company. (See Trustees of Dartmouth College v. Woodward, 4 Wheaton, 518; Piqua Branch of the State Bank of Ohio v. Knoop, 16 Howard, 360.)
The judgment of the District Court is reversed, and the cause dismissed.
Beversed and dismissed.